This action is founded upon a statutory attachment bond, executed by defendant (appellant) as surety is an attachment suit against plaintiff by one Charles C. Curry.
On November 16, 1918, the date of the filing of the Curry suit, an affidavit for an attachment was filed in *Page 207 
aid thereof accompanied by the bond in suit. The bond is in the form prescribed by section 1731, Revised Statutes 1919, is penal in character, and is given for the purpose of indemnifying those persons mentioned therein against any loss or damage occasioned or proximately caused by the attachment proceedings. The bond is payable to the State of Missouri, and is conditioned as follows:
"Now, if said plaintiff shall prosecute his action without delay and with effect, refund all sums of money that may be adjudged to be refunded to the defendant W.A. Leach or found to have been received by plaintiff and not justly due him, and pay all damages and costs that may accrue to any defendant, garnishee or interpleader by reason of the attachment or any process or proceeding in the suit, or by reason of any judgment or process therein, and pay all damages and costs that may accrue to any sheriff or other officer by reason of acting under the writ of attachment, following the instructions of the plaintiff, then this obligation to be void, otherwise to remain in full force."
In the attachment suit of Curry against the relator herein Leach, no service of process was had or attempted upon the defendant, and he at no time appeared in that suit, nor was any property of the defendant levied upon by the sheriff. On the day that the suit was filed a writ of garnishment was issued at the direction of the plaintiff Curry and served upon the Missouri Pacific Railroad Company. Nothing further was done in the attachment suit, and the same was dismissed on November 7, 1919. In the garnishment case the usual interrogatories were filed, and the Missouri Pacific Railroad Company answered, denying that it was indebted to the defendant Leach in any sum. Afterwards the garnishee's answer was denied by the plaintiff, but nothing further was done in that case, and it was likewise dismissed on November 7, 1919.
On November 14, 1919, plaintiff herein, who was defendant in the attachment suit, filed the present action upon the said attachment bond. The petition, after alleging *Page 208 
the filing of the attachment suit of Curry against Leach and the giving of the bond by the plaintiff in that proceeding and the issuance of the attachment against the defendant, alleged that the plaintiff herein had sold to the United States Railroad Administration in charge of the Missouri Pacific Railroad ties and other timber to the amount and value of $20,000; that the sheriff acting under the writ of attachment and under the direction of the plaintiff Curry attached the said sum of $20,000 due plaintiff from the said United States Railroad Administration in the hands of the agents, servants and employees of said United States Railroad Administration in charge of the Missouri Pacific Railroad, and summoned the Missouri Pacific Railroad Company as garnishee; that pursuant to said attachment and garnishment, the said United States Railroad Administration in charge of said Missouri Pacific Railroad, and the Missouri Pacific Railroad Company, withheld from relator the sum of $20,000 so due and owing him as aforesaid and deprived him of the use thereof, to his injury and damage; that by reason of said attachment proceedings plaintiff herein was deprived of the use and enjoyment of said $20,000 during the pendency of said suit, to his damage in the sum of $1,000, and that he was further damaged in the additional sum of $1,000 for attorney's fees and other necessary expenses in defending said attachment suit. The petition also asked for damages and attorney's fees for vexatious refusal to pay plaintiff's claim. The petition contained other allegations of damage in reference to plaintiff's credit and reputation, but these were abandoned at the trial and need not be referred to here.
Issue was joined upon the filing of a general denial by the defendant and after a trial by a jury, there was a verdict and judgment for plaintiff in the sum of $1456.53 actual damages, together with the sum of $145.65 assessed by the jury as a penalty for vexatious refusal to pay, and also an attorney's fee of $400, making a total judgment of $2,002.18. Following the usual preliminaries, *Page 209 
the defendant has perfected an appeal from a judgment based upon the verdict of the jury.
It is urged by defendant that the evidence failed to disclose that the plaintiff suffered any actual or legal damages which were directly and proximately caused by the issuance of any process in the attachment suit, and therefore its demurrer to the evidence should have been sustained, inasmuch as the bond under the statute is given to the State of Missouri and can only be sued upon by persons named therein who have suffered damage by reason of the attachment proceedings.
The evidence disclosed, and it was in fact conceded, that the writ of garnishment was served upon the Missouri Pacific Railroad Company, and that said company did not then have in its hands any money belonging to the plaintiff, either at the time the writ was served or thereafter, and that no writ of garnishment was attempted to be served in any way upon the United States Railroad Administration as such, nor was any attempt made to attach any property of relator in the hands of the United States Railroad Administration. It appeared, however, from the evidence that by reason of the writ of garnishment being served upon the Missouri Pacific Railroad Company the United States Railroad Administration, through its agents in charge of and operating the railroad, withheld from payment some $10,000 owing to the plaintiff by reason of sales of ties and other lumber under contract with United States Railroad Administration.
Plaintiff's theory of the right of recovery is based upon the fact that the United States Railroad Administration was indebted to him, and that it refused to pay by reason of the issuance of the writ of attachment against the Missouri Pacific Railroad Company, and that such was the proximate cause of his damage. On the other hand, defendant submits that inasmuch as it was conceded that the writ of garnishment was issued against the Missouri Pacific Railroad Company, and that such company did not owe the plaintiff any money, *Page 210 
and did not withhold any funds from the plaintiff on account of said writ, such act could not be held to be the proximate cause of the act of the United States Railroad Administration in withholding plaintiff's money.
It is now well settled under the decisions of the federal courts that the law creating the Railroad Administration and which placed the properties of the railroads in the hands of the government, rendered the governmental agency in control of the roads a distinct entity from the corporations which owned the roads, and that the said railroads are in nowise responsible for the acts of the Railroad Administration while the roads were under federal control. [Northern Pacific R.R. Co. v. North Dakota, 250 U.S. 135; Mardis v. Hines, Director, 267 F. 171; Kersten v. Hines, Director, (Mo.) 223 S.W. 586.]
And it is equally well settled that such governmental agency, being a part of the sovereign power, was not subject to garnishment if such had been attempted in the present case.
It seems plain that there was no justification in law for the act of the Railroad Administration in withholding plaintiff's money, and the damage to plaintiff resulting therefrom could not legally be occasioned or caused by the act of Curry in the attachment suit in causing the writ or garnishment to be served on the Missouri Pacific Railroad Company. No funds of plaintiff were legally tied up by virtue of that writ, and the defendant should not be held responsible for the unwarranted act of the Railroad Administration in withholding plaintiff's money, which was done without any legal justification or excuse. The Railroad Administration was not only not garnished, but was not in law subject to garnishment. The Missouri Pacific Railroad Company and the United States Railroad Administration were distinct entities, and it would be just as reasonable to say that if A sues B by attachment and levies on the property of C, that B could claim damages on the attachment bond by reason of being deprived of property that did not belong to him. *Page 211 
The statute prescribes the form of bond to be given in attachment suits, and it is settled law that the bond covers such damages only as are occasioned or proximately caused by the orders, judgments, processes and proceedings in the attachment suit, as distinguished from the suit on the merits. In the present case plaintiff's damage was not caused by any process or proceeding in the attachment suit, but by the act of the Railroad Administration in withholding his funds without any legal justification. [State to use of Roe v. Thomas, 19 Mo. 613; State ex rel. v. Hill, 60 Mo. App. 130; State ex rel. v. Binney,127 Mo. App. 710, 106 S.W. 1114; State ex rel. v. Conran, (Mo.), 212 S.W. 869.]
Plaintiff's counsel argue that although the act of the Railroad Administration in refusing to release plaintiff's funds was without legal right, nevertheless the defendant should be held responsible on the bond, and is estopped to set up such defense in view of the fact that the Railroad Administration gave as an excuse for not releasing plaintiff's money the fact that the writ of garnishment had been served on the Missouri Pacific Railroad Company. In support of the argument we are referred to the cases of State ex rel. Cantwell v. Stark, 75 Mo. 566; State ex rel. Williams v. Stipp, (Mo.) 179 S.W. 723; State ex rel. v. Hesselmeyer, 34 Mo. 76; State ex rel. v. Cowell,125 Mo. App. 348, 102 S.W. 573, and other Missouri cases. An examination of these authorities discloses that in each case the property of the defendant was actually seized under the attachment writ, or defendant's money tied up by virtue of the writ of garnishment. These cases merely rule that in a suit on an attachment bond defendant is not permitted to question the sufficiency of the sheriff's return or the legality of the attachment writ in a case where the writ has been actually levied and the property seized, for the party who caused the issuance of the writ should not be permitted to show that the process which he had caused to be sued out was not executed as required by law. In these cases, as stated, the property of the defendant in *Page 212 
the attachment suit was actually seized and he was deprived of the use thereof, and therefore the obligors when sued on the bond could not interpose the plea that the return of the sheriff was invalid or that there was some other defect in the writ or proceeding as a defense to the plaintiff's claim for damages.
As to the element of damages in the way of attorney's fees and other expenses, plaintiff under the law is entitled to recover such reasonable fees and expenses as were necessarily incurred in defending the attachment and procuring its dissolution. Plaintiff was never served in the attachment suit, and did not appear therein. No steps were taken in court in his behalf, and employment of counsel for the purpose of dissolving the attachment was premature on his part. [State ex rel. v. Binney, supra.] It appeared from the evidence that plaintiff employed attorneys, but their efforts were directed towards inducing the Railroad Administration to release plaintiff's funds.
In view of the conceded facts in the case, we rule that plaintiff failed to show that he suffered any damages which were directly and proximately caused by the attachment proceedings, and hence the court erred in failing to sustain defendant's demurrer to the evidence. The judgment should therefore be reversed.